DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1, 3 – 6, 8 – 10 and 12 – 17 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 12 and 15, the prior art of record, specifically Sun et al (US 2015/0280853) teaches of an equalizing apparatus for processing a digital signal (Fig.5), the apparatus comprising: a fast Fourier transformer (FFT) configured to transform an input signal into the frequency domain by FFT processing to obtain a transformed input signal (#510, Fig.5); a splitter (#515, Fig.5) configured to separate positive and negative frequency components of the transformed input signal (+ve frequencies, X0[k], X1[k] and -ve frequencies, X2[k], X3[k], Figures 6C – 6D and 10); first and second parallel branches (#580, Sub-carrier-DSP branches, Fig.5) configured to separately process respective ones of the separated positive and negative frequency components in respective digital filters to obtain filtered frequency components (CD filter, 
            Harris et al (US 2017/0012598) teaches of a combiner configured to combine the filtered frequency components in the frequency domain (#212, Fig.2); and the inverse fast Fourier transformer (IFFT) configured to convert the combined output components into the time domain by IFFT processing (#213, Fig.2).  
           Oveis Gharan et al (US 2017/0012704) teaches of a splitter configured to discard a part of the transformed input signal and separate positive and negative frequency components of a remaining transformed input signal (Paragraph 0042).
           Wang et al (US 8,923,460) teaches of digital filters comprise at least one of a chromatic dispersion (CD) filter (CD filters, #412 and #414, Fig.4) and a MIMO filter (#430, Fig.4) (Col 6, Lines 20 – 45).  
            Roberts et al (US 2010/0092181) teaches of an apparatus configured to update coefficients (#110, Fig.11) of a filter (#98, Fig.11) based on the result of multiplication (#134, Fig.13a) of decimated conjugate output data (#132, Fig.13a and Paragraph 0085) of a CD filter (#96, Fig.11 and #50, Fig.3) by decimated error samples (error form #120, Fig.13a and decimation as disclosed in Paragraphs 0082 and 0085).



wherein the positive and negative frequency components are determined by the following positive and negative frequency components vectors: 
XFFTA(l)=XFFT(l) 
XFFTB(l)=XFFT(N – 1 – l), 
          wherein l=0, . . . , L, and wherein L is determined as follows: 
          L=(1+r) M/2, 
           wherein r is the maximal roll-off factor of a Nyquist filter and M is the data size of the IFFT.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633